Citation Nr: 0210226	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date, prior to December 10, 1995, 
for the grant of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

(The issue of entitlement to an initial evaluation in excess 
of 50 percent for sleep apnea is the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
granted entitlement to a TDIU, effective December 10, 1995.  

In February 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In June 1998, the RO granted service connection for sleep 
apnea as secondary to the service-connected bronchial asthma 
with chronic sinusitis and assigned a 50 percent evaluation, 
effective April 22, 1998.  

In July 1999, the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
a transcript of which has been associated with the claims 
file.

In July 2000, after adjudicating other issues then pending on 
appeal, the Board remanded the case to the RO for additional 
development and further adjudicative actions.

In December 2001 the RO most recently affirmed the 
determinations previously entered, and has returned the case 
to the Board for further appellate review.

The issue of entitlement to an initial evaluation in excess 
of 50 percent for sleep apnea since April 22, 1998 is not 
shown to have any probative or significant impact on the 
issue of entitlement to an effective date prior to December 
10, 1995, for the grant of a TDIU.  Therefore, the Board is 
undertaking additional development on the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for sleep apnea pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  After giving the notice and reviewing your response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  On March 25, 1996, the RO received the veteran's VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Unemployability.

2.  The record is absent any earlier dated informal or formal 
VA application for TDIU benefits.

3.  At the time of receipt of the veteran's claim for TDIU 
benefits, service-connection was in effect for bronchial 
asthma with chronic sinusitis evaluated as 60 percent 
disabling.  

4.  In May 1996, the RO granted a TDIU, effective December 
10, 1995, the date of admission to a private hospital for 
treatment of asthma with acute respiratory failure.

5.  An August 1997 Social Security Administration (SSA) 
decision shows that disability benefits had been granted from 
November 4, 1994, based upon the veteran's inability to work 
due to severe restrictive airways disease in accordance with 
SSA regulations.


CONCLUSION OF LAW

The criteria for an effective date for a grant of a TDIU, 
retroactive to March 25, 1995, have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1996, the RO determined that clear and 
unmistakable error had occurred in the March 1975 rating 
decision, which had denied entitlement to service connection 
for bronchial asthma, and granted service connection for 
bronchial asthma with chronic sinusitis, effective December 
1, 1973.  The RO assigned a 10 percent disability evaluation 
from December 1, 1973, to June 26, 1994, and assigned a 60 
percent evaluation, effective June 27, 1994.  (VA medical 
center hospital records dated between June 7, 1994 and June 
30, 1994 showing alcohol and drug rehabilitation, also note 
the veteran reported operating a cleaning business and having 
work lined up after hospital discharge.).

On March 25, 1996, the RO received the veteran's VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability.  The veteran reported last working in 
"October 1990" due to service connected bronchial asthma 
disability.  The record is absent any earlier dated informal 
or formal VA application for TDIU benefits.  

In May 1996, the RO granted a TDIU, effective December 10, 
1995, the date of admission to a private hospital for 
treatment of asthma with acute respiratory failure. 




In February 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  That same month, the 
Hearing Officer affirmed the determination previously 
entered.

A copy of an August 1997 SSA decision shows that disability 
benefits were granted from November 4, 1994, based upon the 
veteran's inability to work due to severe restrictive airways 
disease in accordance with SSA regulations.  On file are the 
medical records from which the veteran was found to be 
disabled by that agency.  It was noted that he had filed a 
claim for SSA disability benefits in February 1996. 

November 4, 1994 private hospital records show admission for 
better control of asthma.  It was noted that past medical 
history revealed prior admissions for asthma.  Also, it was 
noted that the veteran was unemployed at that time.  At 
hospital discharge, there was only a slight wheeze.  He was 
discharged to home on medications. 

In July 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  The hearing transcript 
of is of record.  He claimed that the evidence of record 
showed that he was disabled as a result of bronchial asthma 
and unable to secure or follow a substantially gainful 
occupation as a result of service- connected disability prior 
to December 10, 1995. 


Criteria

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. 
§ 5110(a)(West 1991); 38 C.F.R. § 3.400 (2001).



The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2001).

38 C.F.R. § 3.160 (b) (2001) defines an original claim as an 
initial formal application on a form prescribed by the 
Secretary.  See 38 C.F.R. §§ 3.151, 3.152 (2000).  A claim 
for increase is defined as any application for an increase in 
rate of a benefit being paid under a current award, or for 
resumption of payments previously discontinued.  38 C.F.R. § 
3.160(f) (2001).


The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2001).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the 
information/medical evidence necessary to substantiate his 
claim. 

Importantly, the record shows the issue on appeal was last 
remanded by the Board in July 2000, for additional 
development of the record.  Moreover, the veteran attended a 
hearing before a hearing officer at the RO in February 1997.  
Also, in July 1999, he testified at a personal hearing before 
the undersigned Board Member.  The hearing transcripts are on 
file.  

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc),  vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.  


Earlier Effective Date

The Board notes that in Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the CAVC addressed the issue of entitlement 
to an earlier effective date in a TDIU claim, and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (2001); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case the record shows that on March 25, 1996, the RO 
received the veteran's VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability.  At the 
time of receipt of the veteran's claim for TDIU benefits, 
service-connection was in effect for bronchial asthma with 
chronic sinusitis evaluated as 60 percent disabling.  

Importantly, the record is absent any earlier dated informal 
or formal VA application for TDIU benefits.

In May 1996, the RO granted a TDIU, effective December 10, 
1995, the date of admission to a private hospital for 
treatment of asthma with acute respiratory failure.

Subsequently received into the record was a copy of an August 
1997 Social Security Administration (SSA) decision which 
shows that disability benefits were granted from November 4, 
1994, based upon the veteran's inability to work due to 
severe restrictive airways disease in accordance with SSA 
regulations.

The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board recognizes the SSA determined that the veteran was 
disabled from November 4, 1994, primarily due to impairment 
associated with service-connected bronchial asthma.  In 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the CAVC 
held that an award of Social Security disability benefits 
based on an inability to maintain employment is pertinent and 
cannot be ignored.

In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the 
holding was applied to claims for a TDIU.  SSA decisions 
regarding veteran's unemployability are not controlling for 
determinations by VA, but they are certainly pertinent to a 
veteran's claim that he was unemployable due to his service-
connected disability.

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  

If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  In 
making this determination the Board must consider all of the 
evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In light of the reasoning advanced above, the Board concludes 
that entitlement to an effective date for the grant of a TDIU 
retroactive to March 25, 1995, but no earlier, is supported 
by the evidence of record.  The effective date of March 25, 
1995 is within the one year period prior to the TDIU claim, 
first showing the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a) (2001); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998); Hazan v. 
Gober, 10 Vet. App. 511 (1997).
the 


ORDER

Entitlement to an effective for a grant of a TDIU, 
retroactive to March 26, 1995, is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

